People v Walker (2015 NY Slip Op 01432)





People v Walker


2015 NY Slip Op 01432


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-02869

[*1]People of State of New York, respondent,
vRahmel Walker, appellant.


Robert C. Mitchell, Riverhead, N.Y. (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated February 28, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court's determination to designate the defendant a level three sex offender (see People v Fisher, 36 AD3d 880; People v Inghilleri, 21 AD3d 404; People v Guaman, 8 AD3d 545). There is no merit to the defendant's contention that he was entitled to a downward departure from this risk level (see People v Gillotti, 23 NY3d 841, 861; People v Wyatt, 89 AD3d 112, 121).
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court